Filed 6/15/22 P. v. Chan CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082244
           Plaintiff and Respondent,
                                                                                    (Tuolumne Super. Ct.
                    v.                                                                No. CRF59734)

    CESAR BIADO CHAN,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. Kevin M.
Seibert, Judge.
         Lindsey K. Terry, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Meehan, J.
                                      INTRODUCTION
       Appellant and defendant Cesar Biado Chan was stopped while driving a rental car
that was reported stolen. He was charged and convicted of felony receiving a stolen
vehicle (Pen. Code, §496d, subd. (a))1 and sentenced to two years in prison. On appeal,
his appellate counsel has filed a brief that summarizes the facts with citations to the
record, raises no issues, and asks this court to independently review the record. (People
v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                            FACTS
       Appellant was arrested because he was driving a stolen Ford Mustang in
Tuolumne County. The history of the stolen vehicle, however, began in Santa Clara
County.
       Officer Correia of the Palo Alto Police Department was part of Santa Clara
County’s regional auto theft task force. In 2019, he was involved in an investigation of
Christy Reiken, who was “renting vehicles under false pretense[s] or with basically
someone else’s identification. A fraud rental is what we call it.”
       Officer Correia testified Reiken rented a Chevrolet Suburban SUV from the
Enterprise Rent-A-Car (Enterprise) office at the San Jose Airport, using the identification
of Natalie Gallegos; she was alone when she rented the vehicle. The vehicle was
reported stolen in early April 2019, and the OnStar system was used to track it to a
parking structure at the San Jose Airport. Correia provided pictures of Reiken to
Enterprise so that she could not rent another car.
Rental of the Mustang
       On April 3, 2019, a woman who identified herself as “Carol Cooper” rented a
2019 black Ford Mustang convertible from the same Enterprise rental office at the San



       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
Jose Airport; she was alone when she rented the vehicle. The contract had an expected
return date of April 13, 2019.
        Enterprise subsequently reached out to Officer Correia and reported Reiken may
have rented the Mustang using a false identity. Correia reviewed video from the office’s
surveillance camera and confirmed that Reiken rented the Mustang using the name Carol
Cooper. Correia contacted Ms. Cooper, who did not know anything about the Mustang,
but reported her identity was compromised when her own car was previously stolen.
        On April 10, 2019, Enterprise reported the Mustang stolen three days before the
expiration of the rental agreement. The vehicle’s estimated value was $35,000. Mustang
models do not have tracking services, so there was no way to track the vehicle once it
was reported stolen.
The Traffic Stop of the Stolen Mustang
        On the night of April 23, 2019, California Highway Patrol Officer Dillon and his
partner were on patrol in Jamestown in Tuolumne County. A black Ford Mustang drove
past them and did not have registration tabs on the license plate. Dillon ran the plates and
discovered the Mustang was the rental car that was reported stolen from Enterprise in San
Jose.
        Officer Dillon called for backup and conducted a “high risk” stop with two other
law enforcement vehicles. The vehicle pulled over, and the driver complied with
Dillon’s orders and dropped the vehicle’s key and fob out of the driver’s side window.
        Appellant was the driver, and Sokchean Phe was sitting in the front passenger seat.
Officer Dillon searched appellant and found $650 in cash and a key ring with two keys.
Dillon believed one was a house key and the other may have belonged to a storage
locker; appellant did not have any other vehicle key.
        Phe had a carabineer attached to his belt hoop and it had seven keys, including
those for Hondas and Chryslers. Dillon testified two keys appeared “shaved,” the type



                                             3.
commonly used to enter or steal vehicles, and one key appeared “worn.” Another of
Phe’s keys matched the storage locker key that appellant had.
       Appellant was advised of the warnings pursuant to Miranda v. Arizona (1966) 384
U.S. 436 and answered questions. Appellant said Phe had just picked him up at a
warehouse in Modesto. Appellant did not know the warehouse’s address or cross streets,
but said he worked a couple of days a week at a computer repair company located in the
warehouse, and his workplace had recently moved to that warehouse. Appellant said he
was from San Jose and was staying at a house on Paramount Way in Modesto.
       Appellant said he had known Phe for a couple of months but did not explain how
he knew him. Appellant said they were going to meet friends at Black Oak Casino, but
appellant only knew one of these persons; he did not know that person’s name, and he did
not know these people well. Appellant said he knew his driver’s license was suspended.
Appellant said he asked Phe if he could drive the Mustang, and Phe agreed even though
Phe knew his license was suspended.
       Officer Dillon confirmed appellant’s license was suspended, and the records from
the Department of Motor Vehicles showed appellant’s address was on Paramount Way in
Modesto as of November 2014.
       Officer Dillon did not find any belongings of appellant or Phe in the vehicle.
There were no obvious indications that the Mustang was a rental car – there were no bar
code stickers, “no smoking” stickers, or rental paperwork. The only vehicle key in
appellant’s possession was attached to the Mustang’s fob that he dropped outside of the
window when he pulled to the side of the road.
       The names of appellant and Phe were not involved or mentioned in Officer
Correia’s investigation of Reiken prior to the traffic stop and recovery of the Mustang.
                           PROCEDURAL BACKGROUND
       On September 25, 2019, appellant was held to answer in the Superior Court of
Tuolumne County on count 1, felony receiving a stolen vehicle (§ 496d, subd. (a)), and

                                            4.
count 5, misdemeanor driving with a suspended license (Veh. Code, § 14601.1,
subd. (a)).2 Appellant pleaded not guilty and waived time. Further proceedings were
delayed by the COVID-19 pandemic.
       On October 21, 2020, appellant’s jury trial began. On October 22, 2020, appellant
was convicted of both counts and remanded into custody.
       On October 24, 2020, appellant was released on his own recognizance (OR). On
November 16, 2020, appellant failed to appear for the sentencing hearing and the court
issued a no-bail bench warrant for his arrest. On November 29, 2020, appellant was
taken into custody. On December 1, 2020, appellant appeared in court and moved for
another OR release; the motion was denied, and appellant remained in custody.
       On December 14, 2020, the court held the sentencing hearing for appellant, and
imposed the midterm of two years for count 1 and a concurrent term of one year for
misdemeanor count 5.3 The court imposed a split sentence pursuant to section 1170,
subdivision (h), and ordered him to serve one year in the county jail and the remaining
year on mandatory supervision through the probation department.




       2  Codefendant Phe was also charged with count 1, receiving a stolen vehicle; and
separately charged with count 2, taking or driving a vehicle without consent; count 3,
misdemeanor possession of methamphetamine; and count 4, misdemeanor possession of
burglary tools. At the time of appellant’s sentencing hearing, codefendant Phe had failed
to appear for hearings in his own case, and there was an outstanding warrant for his
arrest.
        3 The abstract of judgment correctly stated appellant’s sentence. However, the
original minute order for the sentencing hearing erroneously stated appellant’s aggregate
term was four years. While this case was pending on appeal, appellate counsel advised
the trial court about this error, and a corrected minute order was filed. Appellate counsel
then advised the court that the corrected minute order erroneously stated appellant’s
credits, and that error was also corrected.

                                            5.
       The court imposed a $900 restitution fine (§ 1202.4, subd. (b)); and $1,900.64 in
victim restitution to Enterprise, jointly and severally payable with any other defendant
convicted in connection with the stolen Mustang.4
       On December 16, 2020, appellant timely filed a timely notice of appeal.
                                       DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on December 13, 2021, we
invited appellant to submit additional briefing. He has failed to do so.5
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.6
                                      DISPOSITION
       The judgment is affirmed.




       4 Enterprise’s request for victim restitution was based on $835.44 as the amount
owed for rental of the vehicle, plus $1,065.20 for towing and damages to the vehicle.
       5 After appellate counsel filed the Wende brief, counsel requested to withdraw
from the case because of receiving an appointment as an officer with the United States
Air Force’s Judge Advocate General’s Corps. This court granted the request and
appointed new appellate counsel. The newly appointed appellate counsel advised this
court that no further briefing would be filed in the case.
       6 We note appellant had the statutory right to object to the $900 restitution fine at
the sentencing hearing since it exceeded the statutory minimum amount but failed to do
so and has thus forfeited any challenge to his ability to pay that amount. (People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1154.) In addition, appellant had two
opportunities in this appeal to raise an ability-to-pay issue based on People v. Dueñas
(2019) 30 Cal.App.5th 1157, since the newly appointed appellate attorney was given
leave to file a supplemental brief in place of previous counsel’s Wende brief but declined
to do so. Finally, victim restitution is not subject to the ability-to-pay issues addressed in
Dueñas. (People v. Evans (2019) 39 Cal.App.5th 771, 777.)

                                              6.